Citation Nr: 0913253	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-34 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to VA compensation under 38 U.S.C.A. § 1815 for a 
child born with birth defects.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1966 to 
August 1968.  The claimant is the Veteran's son.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The Veteran's home RO is New York, New York.


FINDINGS OF FACT

1.  The Veteran reportedly served in the Republic of Vietnam 
during the Vietnam Era.  He was awarded a Vietnam Service 
Medal, verification that he was on the ground in Vietnam has 
not been accomplished, but is assumed for the purpose of the 
decision entered herein.

2.  The Veteran's son, who is the claimant in this case, was 
born in April 1970.  He asserts that he has been diagnosed 
with a cleft palate and mild mental retardation.   However, 
there is no competent clinical evidence showing that he has 
these disorders.

3.  Mild mental retardation is not a covered birth defect 
pursuant to 38 U.S.C.A. § 1815.

4.  There is no competent evidence that the claimant's mother 
was a Vietnam veteran.




CONCLUSION OF LAW

There is no legal entitlement to benefits for a child born 
with birth defects claimed to have been the result of the 
Veteran's in-service herbicide exposure in the Republic of 
Vietnam.   38 U.S.C.A. §§ 1805, 1815 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.814, 3. 815 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In connection with the claim herein decided, the claimant, 
the Veteran and his representative have been notified of the 
reasons for the denial of the claim, and have been afforded 
the opportunity to present evidence and argument with respect 
to the claim.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
the Veteran.  As will be explained below, the claim lacks 
legal merit.  As the law, and not the facts, is dispositive 
of the claim, the duties to notify and assist imposed by the 
VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002).



II.  Analysis

Initially, the Board notes that the Veteran has submitted 
this claim on behalf of his son, the claimant, who he 
indicates does not understand, nor knows how to respond to 
questions due to his learning disability.

The claimant, who has reportedly been diagnosed with a cleft 
palate and mild mental retardation, seeks benefits pursuant 
to the provisions of 38 U.S.C.A. § 1815 (West 2008).  
Specifically, it is contended that these disorders resulted 
from his father's exposure to Agent Orange while serving in 
Vietnam.

VA shall pay a monthly allowance, based upon the level of 
disability, to or on behalf of a child of a Vietnam veteran 
who has spina bifida and other birth defects, to include 
achondroplasia, cleft lip and cleft palate, congenital heart 
disease, congenital talipes equinovarus (clubfoot), 
esophageal and intestinal atresia, Hallerman-Streiff 
syndrome, hip dysplasia, Hirschprung's disease (congenital 
megacolon), hydrocephalus due to aqueductal stenosis, 
hypospadias, imperforate anus, neural tube defects, Poland 
syndrome, pyloric stenosis, syndactyly (fused digits), 
tracheoesophageal fistula, undescended testicles, and 
Williams syndrome, that are associated with the veteran's 
exposure to toxic herbicides.  38 U.S.C.A. § 1805(a), 1812, 
1815 (West 2002); 38 C.F.R. § 3.814(a), 3.815 (2008).  

Significantly, spina bifida is the only birth defect which 
warrants an award of monetary benefits based on the herbicide 
exposure of a Vietnam veteran who is the father of the child 
at issue.  Jones v. Principi, 16 Vet. App. 219 (2002).  To 
qualify for a monthly allowance on the basis of other birth 
defects, including a cleft palate, the claimant must show 
that the Vietnam veteran who was exposed to herbicides is the 
mother of the child.  38 U.S.C.A. §§ 1812, 1815 (West 2002); 
38 C.F.R. § 3.815 (2008).  This determination has been made 
on the basis of scientific studies that have been undertaken.  
The Veteran has taken issue with the findings of those 
studies, but the Board is bound by the law and the VA's 
regulations.  38 U.S.C.A. § 7104.  As such, the basis of the 
studies is beyond the jurisdiction of the Board.

The Board acknowledges that the Veteran's service records 
have not been associated with the claims folder.  His 
separation document, however shows the Vietnam Service Medal 
and therefore, for the decision entered herein he is presumed 
to have been on the ground and exposed to herbicides..  
Nevertheless, further development is not warranted because 
the issue on appeal is entitlement to benefits for a cleft 
palate, a disability that is only compensable when the 
Vietnam veteran who was exposed to herbicides is the mother 
of the child, and mild mental retardation, which is not a 
covered birth defect under 38 U.S.C.A. § 1815.  Here, because 
the Veteran is the father of the child, the question of 
whether he served in Vietnam and was exposed to herbicides is 
immaterial to the outcome of the claim.

Additionally, while the Board recognizes the claimant's 
assertion that he was born with a cleft palate and mild 
mental retardation as a result of his father's herbicide 
exposure, the record is negative for any clinical evidence 
showing a diagnosis of, or treatment for, these disorders.  
There certainly is no medical evidence on file that 
attributes the claimed disorders to herbicide exposure.

Even if the claimant were to submit evidence of a current 
diagnosis of a cleft palate and mild mental retardation, 
however, such evidence alone would not entitle him to 
compensation under the provisions of 38 U.S.C.A. § 1815 (West 
2008).  With regard to mild mental retardation, this 
disability is considered a developmental disorder and is not 
a covered birth defect pursuant to 38 C.F.R. § 3.815 
(d)(7)(v) .  Additionally, the law provides for the payment 
of a monetary allowance only to eligible children of female 
Vietnam veterans who are born with certain birth defects, 
including a cleft palate.  Here, the record does not 
establish, and the claimant does not contend, that his mother 
is a veteran who was exposed to herbicides in Vietnam.  
Therefore, the Board concludes that there is no provision 
under which to allow a grant of the benefit sought on appeal, 
inasmuch as the statutory and regulatory requirements have 
not been met.  Accordingly, the claim must be denied for lack 
of legal merit.  Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); Luallen 
v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Entitlement to VA compensation under 38 U.S.C.A. § 1815 for a 
child born with birth defects is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


